Citation Nr: 1104177	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953, 
during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, Regional Office (RO), which 
denied service connection for bilateral hearing loss, tinnitus, 
and arthritis of the bilateral shoulders.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed. 

The Board notes that in a July 2009 rating decision, the RO 
granted service connection for bilateral hearing loss.  Thus, the 
issue of entitlement to service connection for bilateral hearing 
loss is no longer on appeal as the full benefit on appeal has 
been granted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for arthritis of 
the bilateral shoulders is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 12, 2011, after the Veteran's appeal for entitlement 
to service connection for tinnitus was transferred to the Board, 
the Board received written notification from the Veteran that he 
wished to withdraw the appeal for entitlement to service 
connection for tinnitus.
CONCLUSION OF LAW

The criteria for withdrawal of a timely appeal for entitlement to 
service connection for tinnitus, filed by the Veteran, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeals arise from a July 2006 rating decision to 
which the Veteran filed a timely notice of disagreement (NOD), 
received August 2006, with the denial of service connection for 
tinnitus.  In October 2007, the Veteran submitted a VA Form 9, 
"Appeal to Board of Veterans' Appeals" (Substantive Appeal), 
indicating he was appealing inter alia the denial of the issue of 
service connection for tinnitus.  

In a statement signed by the Veteran and received by the Board on 
January 12, 2011, the Veteran indicated that he wished to 
withdraw his appeal on the issue of entitlement to service 
connection for tinnitus.  See January 2011 "Request for Change 
of Appeal Process."  The Veteran also indicated that he wishes 
to withdraw his appeal of entitlement to service connection for 
bilateral hearing loss.  See id.  However, as noted, in a July 
2009 rating decision, the RO granted service connection for 
bilateral hearing loss.  Thus, the issue of entitlement to 
service connection for bilateral hearing loss is no longer on 
appeal as the full benefit on appeal has been granted.    

Pursuant to the laws administered by VA, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be 
withdrawn either on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(1).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a).  

Here, the appellant has withdrawn the appeal of entitlement to 
service connection for tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
on the issue of entitlement to service connection for tinnitus.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of the issue of entitlement to service connection for 
tinnitus, and thus, it is dismissed.


ORDER

The appeal for entitlement to service connection for tinnitus is 
dismissed.


REMAND

The Veteran is also seeking service connection for arthritis of 
the bilateral shoulders.  Although the Board regrets the delay, 
further development is necessary prior to analyzing the claim on 
the merits.  

Initially, as noted, the Veteran's STRs are largely unavailable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (where the Court held that VA 
has a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule).

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires credible and competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, with regard to the first element of a service 
connection claim, the Veteran is currently diagnosed with 
arthritis of the bilateral shoulders.  See December 2010 Private 
Treatment Letter from Dr. T.J.S.    
Further, the Veteran claims he was exposed to cold temperatures 
while serving in Korea.  See October 2010 Board Hearing 
Transcript.  His DD-214 reveals that his military occupational 
specialty was a light vehicle driver and he was awarded a Korean 
Service Medal for his service in Korea.  Although the Veteran's 
July 1953 Discharge Examination Report, the only available STR, 
is negative for documented in-service cold exposure and/or 
evidence of any bilateral shoulder disability, to include 
residuals of cold injury or arthritis, in-service, the Board 
finds the Veteran's statements regarding in-service cold exposure 
while serving as a light vehicle driver in Korea consistent and 
credible with such service.    

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   
	
The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A 
medical opinion may not be discounted solely because the examiner 
did not review the claims file.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Further, the Court has held that "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion is 
based on a history provided by the veteran.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).  On the other hand, the Board may reject 
a medical opinion if the Board finds that other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The Board should evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Review of the record reveals that the Veteran provided opinions 
from a private physician regarding the etiology of his bilateral 
shoulder arthritis disability.  However, the private physician 
did not provide any rationale for his positive opinions.  See 
December 2010 Private Treatment Letters from Dr. T.J.S.  Further, 
although the December 2010 private physician indicated that there 
could be a relationship between the Veteran's bilateral shoulder 
arthritis disabilities and his in-service cold exposure and 
stress on his joints as a result of his military occupational 
specialty, the Board finds that such opinion is speculative and 
is entitled to minimal probative weight.  The Board notes that 
the use of the words "possible" "may" or "can be", as in this 
case, makes a doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language 
by physician is too speculative).  Service connection may not be 
based on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102.   
 
Therefore, the Board finds such opinions inadequate to decide the 
claim.  Further review of the claims folder is negative for any 
opinion regarding the etiology of the Veteran's arthritis of the 
bilateral shoulders disability.   

Based on the foregoing, a new VA exam is necessary to ascertain 
whether the Veteran's arthritis of the bilateral shoulders 
disability is related to his service.  The fulfillment of the 
duty to assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further 
evidence, or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  38 
C.F.R. § 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be provided a VA 
examination regarding the nature and 
etiology of his arthritis of the bilateral 
shoulders disability.  All indicated tests 
and studies, to include audiological 
testing, should be accomplished and the 
findings then reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or 
greater) that any current arthritis of 
the bilateral shoulders disability is 
related to the Veteran's service, 
specifically his credible statements 
of in-service cold exposure while 
serving as a light vehicle driver in 
Korea.  

A complete rationale should be provided 
for any opinion.  The claims folder should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with examination and the report should 
state that such review has been 
accomplished.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
arthritis of the bilateral shoulders, 
taking into account any newly obtained 
evidence.  If the service connection claim 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due process 
considerations.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


